                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND

DERECK M. B.,                                                  :
           Plaintiff,                                          :
                                                               :
                  v.                                           :       C.A. No. 17-372JJM
                                                               :
NANCY A. BERRYHILL, ACTING                                     :
COMMISSIONER OF SOCIAL SECURITY,                               :
           Defendant.                                          :

                                REPORT AND RECOMMENDATION

PATRICIA A. SULLIVAN, United States Magistrate Judge.

        This case is before the Court on Plaintiff’s motion to reverse the Commissioner’s

decision, in which he argues that the Administrative Law Judge (“ALJ”) erred in failing to find

that Plaintiff meets the impairment listings for 12.02, 12.04 and/or 12.06 and in finding that

Plaintiff retained the residual functional capacity (“RFC”)1 to engage in substantial gainful

activity. Defendant Nancy A. Berryhill (“Defendant”) has filed a motion for an order affirming

the Commissioner’s decision.

        The matter has been referred to me for preliminary review, findings and recommended

disposition pursuant to 28 U.S.C. § 636(b)(1)(B). Having reviewed the record, and having

considered a second round of briefing regarding the sit/stand option, I find that the ALJ’s

findings are sufficiently supported by substantial evidence and that her potential error in

rejecting the treating orthopedist’s opinion that Plaintiff is limited to jobs that permit him to sit or

stand at will has been waived and, in any event, is harmless. Accordingly, I recommend that

Plaintiff’s Motion to Reverse the Defendant’s Final Decision without a Remand for Rehearing or



1
 Residual functional capacity is “the most you can still do despite your limitations,” taking into account “[y]our
impairment(s), and any related symptoms, such as pain, [that] may cause physical and mental limitations that affect
what you can do in a work setting.” 20 C.F.R. § 404.1545(a)(1).
in the Alternative Reverse with a Remand for Rehearing (ECF No. 18) be DENIED and

Defendant’s Motion for an Order Affirming the Decision of the Commissioner (ECF No. 20) be

GRANTED.

I.     Background

       Plaintiff Dereck M. B. suffered a terrible workplace accident in October 2011 when a

truck on a lift under which he was working fell and crushed him. The resulting “crush injury”

caused rib fractures, lumbar and thoracic spinal fractures and bilateral iliac fractures, which were

initially treated during a week-long hospitalization following which Plaintiff continued out-

patient treatment and physical therapy.

       Because the incident entitled Plaintiff to worker’s compensation, his file reflects both

treatment and evaluation associated with that claim. As pertinent here, Plaintiff underwent an

independent medical examination performed by orthopedist Dr. Steven Blazar who opined on

December 13, 2012, that Plaintiff was partially disabled for worker’s compensation purposes in

that he could perform modified light duty work, with “alternating sitting and standing to his

comfort level.” Tr. 569-72. Also pertinent are Plaintiff’s encounters with the treating

orthopedist, Dr. Randall Updegrove, in 2012 and 2013; Dr. Updegrove opined that Plaintiff was

capable of light work that would “allow him to sit and stand as tolerated.” Tr. 364. In addition

to physical treatment, Plaintiff also saw a neuropsychologist, Dr. Francis Sparadeo, once in 2012

and once in 2013. Tr. 347, 365. Based on an extensive clinical evaluation, Dr. Sparadeo ruled

out cognitive impairment, but diagnosed depression and post-traumatic stress disorder; he

advised that Plaintiff’s goal should be “gradual return to work.” Tr. 347, 353, 365. Dr. Sparadeo

suggested medication for Plaintiff’s mental health impairments, but Plaintiff refused. Tr. 366.




                                                 2
          On October 23, 2012, Plaintiff applied for Disability Insurance Benefits (“DIB”) under

42 U.S.C. § 405(g) of the Social Security Act (the “Act”). The Social Security Administration

(“SSA”) expert physicians examined the file, considered Dr. Updegrove’s treating opinion

together with the balance of the treating record as of the date of the review, and found Plaintiff

capable of light work. Tr. 112-13, 126-27. Two SSA expert psychologists also examined the

file and found that depression and anxiety were both severe at Step Two, but that Plaintiff could

perform work involving simple to moderately detailed instructions with only occasional direct

dealing with the general public. Tr. 110, 113-15, 124-25, 128-29.

          From a physical perspective, the non-examining sources (the SSA expert physicians), the

examining source (Dr. Blazar), and the treating source (Dr. Updegrove) are all consistent – that

Plaintiff is capable of light work, with limitations. There is no opinion evidence from any

treating or examining source establishing a more restrictive physical RFC. Although he did not

provide an RFC opinion, the testimony (presented at the first hearing) of the medical expert, Dr.

Stephen Kaplan, is not inconsistent in that he opined based on a file review that Plaintiff’s

accident did not result in “a lot of displacement” and that such soft tissue damage as he

experienced “should . . . be resolved.” Tr. 96. The Commissioner correctly points out that

Plaintiff’s counsel did not ask Dr. Kaplan any questions, including that he asked no questions to

develop the record regarding the potential for a limitation based on the need for a sit/stand

option.

          From a mental health perspective, beyond the two evaluative appointments with Dr.

Sparadeo, the medical record reflects very little mental health treatment for Plaintiff’s diagnosed

impairments of depression and PTSD. Nevertheless, shortly before the first hearing, Plaintiff

submitted a “Psychiatric Review Technique” (“PRT”) and an RFC opinion from a non-




                                                  3
acceptable medical source, licensed mental health clinician, Sallie D’Agostino Pisaturo. Tr. 454,

468. As a treating source, Ms. Pisaturo appears only once in the medical record as the author of

a “Psychological Report” dated October 4, 2013; she did not submit any treating records. Tr.

449-50. In this report, she asserts that she had been seeing Plaintiff for “weekly psychotherapy

sessions” for approximately two months. Contrary to Dr. Sparadeo, who performed clinical

testing and found no cognitive impairments, Ms. Pisaturo’s letter and opinions conclude that the

accident has “significantly interfered with his cognitive ability . . . [and h]is memory and

organizational ability appear to be significantly hampered.” Tr. 449; see Tr. 455 (checking

boxes for organic mental disorders). Ms. Pisaturo’s submissions in support of Plaintiff’s

application also include her conclusion that he has had at least three episodes of

“decompensation . . . of extended duration” and that his symptoms are so severe that he meets

the Listing criteria for 12.02 (organic mental disorders), 12.04 (affective disorders), and 12.06

(anxiety-related disorders). Tr. 454, 464. No episodes of decompensation appear in the medical

record.

          Plaintiff testified at the first hearing on February 26, 2014, along with Dr. Kaplan, the

medical expert, and a vocational expert (“VE”). During the hearing, the first ALJ asked the VE

for jobs at the light and sedentary levels and also asked how that job base would be eroded if the

job was “set up so that an individual can sit and stand while performing” it; the first VE

responded with specific jobs, and opined that the sedentary unskilled jobs identified would be

eroded by a specified percentage for the sit/stand option. Tr. 98-100. In his decision, the first

ALJ rejected the Pisaturo opinion because it came from a non-acceptable source whose box-

check opinions lacked the support of any objective findings. Tr. 143. Relying on Dr. Kaplan

and the SSA non-examining sources, he found that Plaintiff retained the RFC to perform light




                                                    4
work, with postural limitations and the mental capacity only for simple tasks with occasional

social interaction. Tr. 140. However, Dr. Updegrove’s opinion was not evaluated (nor was the

Blazar opinion) and, without explanation, no sit/stand option was included in the RFC. Id.

       On June 19, 2015, the Appeals Council vacated the first ALJ’s decision and remanded the

matter because the first ALJ improperly relied on Dr. Kaplan’s testimony yet Dr. Kaplan did not

testify about RFC limitations; because the first ALJ omitted Plaintiff’s mental limitations from

the hypothetical propounded to the VE; and because the first ALJ did not evaluate either the

Updegrove opinion or the Blazar opinion. Tr. 151-55. Indeed, although Dr. Blazar’s opinion

was mentioned in the record, a copy of it was not in the file as of the date of the first ALJ’s

decision.

       On remand, a new ALJ was assigned to the case, the Blazar opinion was procured, and a

second hearing was convened. Plaintiff and a second VE testified. This time the ALJ included

mental health limitations as reflected in the opinions of the SSA expert psychologists in the

hypothetical propounded to the VE. Tr. 67-69. In response, the VE testified to the availability

of essentially the same unskilled jobs at the light and sedentary exertional levels as were

identified by the first VE, with a reduction in numbers because of the mental health limitations.

Compare Tr. 98-100, with Tr. 67-69. However, the second ALJ did not add to the hypothetical

the sit/stand option on which the first ALJ had asked the first VE to opine.

       In her decision, the ALJ discussed at length the opinions of Drs. Blazar and Updegrove,

as directed by the Appeals Council. Tr. 16-17, 20. She found Plaintiff capable of light work

with additional limitations, such as the ability to lift only ten pounds, to perform only simple

tasks and to have only occasional contact with the public. Tr. 16. She afforded significant

weight to the Updegrove/Blazar opinions, except for the sit/stand option. Tr. 22-23. As to that,




                                                  5
she afforded minimal weight to the limitation that Plaintiff should work at a job where he is able

to sit/stand to his comfort level because “it is not specifically defined and does not set forth the

maximum the claimant can do as required by a residual functional capacity assessment.” Tr. 23.

The second ALJ also afforded little weight to the Pisaturo opinions because they are conclusory

and there are no treating notes to support them, as well as because of their inconsistency with the

record as a whole. Id. Ultimately, the ALJ found Plaintiff able to perform three unskilled

sedentary positions (assembler, hand packager and production inspector) that exist in sufficient

numbers in the national economy; therefore, she held that he was not disabled at any relevant

period. Tr. 24-25.

       By the time of the second hearing, Plaintiff had stopped seeing Dr. Sparadeo and was

being seen only by an internist, Dr. Charlene Ellsworth, who prescribed Vicodin and Adderall.

Tr. 49-51. Plaintiff told Dr. Ellsworth he was doing volunteer work and complained of anxiety

and lack of focus and determination, for which she prescribed Adderall and Wellbutrin as a trial,

but her mental status examination was entirely normal. Tr. 558-60.

II.    Procedural History

       Plaintiff’s original motion principally challenged the ALJ’s rejection of the Pisaturo

finding that Plaintiff met or equaled three mental health listings. He also argued that the ALJ’s

RFC finding did not rely on Plaintiff’s testimony about the severity of his symptoms, as

confirmed by Plaintiff’s continuing receipt of worker’s compensation benefits; that the ALJ did

not take into account the first VE’s testimony; that the ALJ did not comply with the Appeals

Council remand order; and that the ALJ’s RFC strains credulity because the ALJ found Plaintiff

capable of light work but unable to perform prior work as a short-order cook, a job that requires

the ability to function at the light exertional level. The Court’s analysis of these arguments in the




                                                  6
context of the record resulted in the tentative conclusion, now solidified into a recommendation,

that none is well founded for the reasons discussed infra. However, in a phone conference with

the parties, the Court raised an additional issue based on a sua sponte concern regarding the

viability of the ALJ’s “good reason” for rejecting the Updegrove treating opinion, confirmed by

the Blazar examining opinion, that Plaintiff’s ability to work is limited by his need for a sit/stand

option “to his comfort level.”

       The Court’s concern may be briefly summarized. Both the treating source, Dr.

Updegrove, and the examining source, Dr. Blazar, opined that Plaintiff was limited to light work

that allowed him to sit or stand at will. Such an option is addressed in SSR 96-9p, 1996 WL

374185 (July 2, 1996), which provides that an individual may need to “alternate the required

sitting of sedentary work by standing (and, possibly, walking) periodically,” eroding the range of

available unskilled sedentary work, with the extent of the erosion depending on facts in the

record with respect to the frequency of the need to alternate sitting and standing and the length of

time needed to stand. Id. at *7. The first ALJ asked the first VE about an at-will sit/stand option

as applied to the facts in the record of this case, and the first VE found the framing of the

limitation sufficiently specific to be able to testify to specific erosion percentages. Tr. 99-100.

This testimony raises a serious question regarding the viability of the second ALJ’s only reason

for rejecting the Updegrove/Blazar sit/stand option opinion – that the limitation lacked specific

definition to inform the RFC decision. And assuming that this reason for rejecting this aspect of

the Updegrove/Blazar opinions is error, the Court was also concerned that Plaintiff waived the

issue by not raising it, either before the ALJ or in this Court, as well as that such an error may

well be harmless in that the erosion percentage identified by the first VE can be applied to the

jobs identified by the second VE to conclude that work is available.




                                                  7
       With these concerns looming and reluctant to make a recommendation without getting

the parties’ input, the Court asked them for further briefing. The matter is now ripe for decision.

III.   Standard of Review

       The Commissioner’s findings of fact are conclusive if supported by substantial evidence.

42 U.S.C. § 405(g). Substantial evidence is more than a scintilla – that is, the evidence must do

more than merely create a suspicion of the existence of a fact, and must include such relevant

evidence as a reasonable person would accept as adequate to support the conclusion. Ortiz v.

Sec’y of Health & Human Servs., 955 F.2d 765, 769 (1st Cir. 1991) (per curiam); Rodriguez v.

Sec’y of Health & Human Servs., 647 F.2d 218, 222 (1st Cir. 1981); Brown v. Apfel, 71 F.

Supp. 2d 28, 30 (D.R.I. 1999). Once the Court concludes that the decision is supported by

substantial evidence, the Commissioner must be affirmed, even if the Court would have reached

a contrary result as finder of fact. Rodriguez Pagan v. Sec’y of Health & Human Servs., 819

F.2d 1, 3 (1st Cir. 1987); see also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991);

Lizotte v. Sec’y of Health & Human Servs., 654 F.2d 127, 128 (1st Cir. 1981). The

determination of substantiality is based upon an evaluation of the record as a whole. Brown, 71

F. Supp. 2d at 30; see also Frustaglia v. Sec’y of Health & Human Servs., 829 F.2d 192, 195 (1st

Cir. 1987); Parker v. Bowen, 793 F.2d 1177, 1180 (11th Cir. 1986) (court also must consider

evidence detracting from evidence on which Commissioner relied). Thus, the Court’s role in

reviewing the Commissioner’s decision is limited. Brown, 71 F. Supp. 2d at 30. The Court does

not reinterpret the evidence or otherwise substitute its own judgment for that of the

Commissioner. Id. at 30-31 (citing Colon v. Sec’y of Health & Human Servs., 877 F.2d 148,

153 (1st Cir. 1989)). “[T]he resolution of conflicts in the evidence is for the Commissioner, not

the courts.” Id. at 31 (citing Richardson v. Perales, 402 U.S. 389, 399 (1971)).




                                                 8
IV.    Disability Determination

       The law defines disability as the inability to do any substantial gainful activity by reason

of any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than

twelve months. 42 U.S.C. § 416(I); 20 C.F.R. § 404.1505. The impairment must be severe,

making the claimant unable to do previous work, or any other substantial gainful activity which

exists in the national economy. 42 U.S.C. § 423(d)(2); 20 C.F.R. §§ 404.1505-1511.

       A.      The Five-Step Evaluation

       The ALJ must follow five steps in evaluating a claim of disability. See 20 C.F.R. §

404.1520. First, if a claimant is working at a substantial gainful activity, the claimant is not

disabled. 20 C.F.R. § 404.1520(b). Second, if a claimant does not have any impairment or

combination of impairments that significantly limit physical or mental ability to do basic work

activities, then the claimant does not have a severe impairment and is not disabled. 20 C.F.R. §

404.1520(c). Third, if a claimant’s impairments meet or equal an impairment listed in 20 C.F.R.

Part 404, Appendix 1, the claimant is disabled. 20 C.F.R. § 404.1520(d). Fourth, if a claimant’s

impairments do not prevent doing past relevant work, the claimant is not disabled. 20 C.F.R. §

404.1520(e)-(f). Fifth, if a claimant’s impairments (considering RFC, age, education and past

work) prevent doing other work that exists in the local or national economy, a finding of disabled

is warranted. 20 C.F.R. § 404.1520(g). Significantly, the claimant bears the burden of proof at

Steps One through Four, but the Commissioner bears the burden at Step Five. Wells v. Barnhart,

267 F. Supp. 2d 138, 144 (D. Mass. 2003) (five step process applies to both DIB and SSI

claims).




                                                  9
         In determining whether a claimant’s physical and mental impairments are sufficiently

severe, the ALJ must consider the combined effect of all of the claimant’s impairments and must

consider any medically severe combination of impairments throughout the disability

determination process. 42 U.S.C. § 423(d)(2)(B). Accordingly, the ALJ must make specific and

well-articulated findings as to the effect of a combination of impairments when determining

whether an individual is disabled. Davis v. Shalala, 985 F.2d 528, 534 (11th Cir. 1993).

The claimant must prove the existence of a disability on or before the last day of insured status

for the purposes of disability benefits. Deblois v. Sec’y of Health & Human Servs., 686 F.2d 76,

79 (1st Cir. 1982); 42 U.S.C. §§ 416(i)(3), 423(a), 423(c). If a claimant becomes disabled after

loss of insured status, the claim for disability benefits must be denied despite disability. Cruz

Rivera v. Sec’y of Health & Human Servs., 818 F.2d 96, 97 (1st Cir. 1986).

         B.       Treating Physicians and Other Sources

         Substantial weight should be given to the opinion, diagnosis and medical evidence of a

treating physician unless there are “good reasons” to do otherwise. See Rohrberg v. Apfel, 26 F.

Supp. 2d 303, 311 (D. Mass. 1998); 20 C.F.R. § 404.1527(c). If a treating physician’s opinion

on the nature and severity of a claimant’s impairments is well-supported by medically acceptable

clinical and laboratory diagnostic techniques, and is not inconsistent with the other substantial

evidence in the record, the ALJ must give it controlling weight.2 Konuch v. Astrue, No. 11-

193L, 2012 WL 5032667, at *4-5 (D.R.I. Sept. 13, 2012); 20 C.F.R. § 404.1527(c)(2). The ALJ

may discount a treating physician’s opinion or report regarding an inability to work if it is




2
  The Social Security Administration (“SSA”) has issued new regulations regarding the evaluation of opinion
evidence for all applications filed on or after March 27, 2017. See 20 C.F.R. § 404.1520c. Under the new
regulations, the ALJ “will not defer or give any specific evidentiary weight, including controlling weight, to any
medical opinion(s) or prior administrative finding(s), including those from [the claimant’s] medical sources.” 20
C.F.R. § 404.1520c(a). This new regulation does not apply to this case.


                                                         10
unsupported by objective medical evidence or is wholly conclusory. See Keating v. Sec’y of

Health & Human Servs., 848 F.2d 271, 275-76 (1st Cir. 1988). The ALJ’s decision must

articulate the weight given, providing “good reasons” for the determination. See Sargent v.

Astrue, No. CA 11–220 ML, 2012 WL 5413132, at *7-8, 11-12 (D.R.I. Sept. 20, 2012) (where

ALJ failed to point to evidence to support weight accorded treating source opinion, court will not

speculate and try to glean from the record; remand so that ALJ can explicitly set forth findings).

       When a treating physician’s opinion does not warrant controlling weight, the ALJ must

nevertheless weigh the medical opinion based on the (1) length of the treatment relationship and

the frequency of examination; (2) nature and extent of the treatment relationship; (3) medical

evidence supporting the opinion; (4) consistency with the record as a whole; (5) specialization in

the medical conditions at issue; and (6) other factors which tend to support or contradict the

opinion. 20 C.F.R § 404.1527(c). The ALJ is not required to give any special significance to the

status of a physician as treating or non-treating in weighing an opinion on whether the claimant

meets a listed impairment, a claimant’s residual functional capacity (“RFC”), see 20 C.F.R. §

404.1545-46, or the application of vocational factors because that ultimate determination is the

province of the Commissioner. 20 C.F.R. § 404.1527(d); see also Dudley v. Sec’y of Health &

Human Servs., 816 F.2d 792, 794 (1st Cir. 1987) (per curiam).

       A treating source who is not a licensed physician or psychologist is not an “acceptable

medical source.” 20 C.F.R. §§ 404.1513, 416.913; SSR 06-03p, 2006 WL 2263437, at *2 (Aug.

9, 2006). Only an acceptable medical source may provide a medical opinion entitled to

controlling weight to establish the existence of a medically determinable impairment. SSR 06-

03p, 2006 WL 2263437, at *2. An “other source,” such as a nurse practitioner or licensed

clinical social worker, is not an “acceptable medical source,” and cannot establish the existence




                                                11
of a medically determinable impairment, though such a source may provide insight into the

severity of an impairment, including its impact on the individual’s ability to function. SSR 06-

03p, 2006 WL 2263437, at *2-3. In general, an opinion from an “other source” is not entitled to

the same deference as an opinion from a treating physician or psychologist. Id. at *5.

V.     Analysis

       A.      Plaintiff’s RFC and Listing Arguments

       Plaintiff’s blunderbuss challenge to the ALJ’s RFC seems to be aimed at the proposition

that it was error to reject Plaintiff’s hearing testimony and other statements regarding the effects

of his physical and mental impairments on his ability to work. While it is true that Plaintiff,

inconsistently with his treating and examining physicians and treating psychologist, claims that

he is unable to perform any work over an eight-hour workday, the argument founders in light of

the ALJ’s unchallenged finding that Plaintiff’s “statements concerning the intensity, persistence

and limiting effects of these symptoms are not entirely consistent with the medical evidence and

other evidence in the record.” Tr. 19. Plaintiff has not pointed to any flaws in the ALJ’s detailed

analysis leading to her well-founded negative “credibility” finding. See Howcroft v. Colvin,

C.A. No. 15-201S, 2016 WL 3063858, at *12 (D.R.I. Apr. 29, 2016) (“[B]y not challenging it,

Plaintiff has waived any objection to the ALJ’s finding regarding the weight to give to the

opinions of Dr. DeSantis and Nurse Hickey.”). Also unavailing is Plaintiff’s argument that the

ALJ erred in resolving the arguable internal inconsistency between the SSA psychologists’

“markedly limited” notation for the ability to interact with the public and their textual narrative

explaining the specific occupational limitation – “Ct is able to deal directly with the public on an

occasional basis.” Tr. 129; see Tr. 22 n.3. To make such judgments is well within the ALJ’s

purview. Taylor v. Colvin, Civil Action No. 15-30183-KAR, 2016 WL 6778214, at *5 (D.




                                                 12
Mass. Nov. 15, 2016) (“[T]he resolution of conflicts in the evidence and the determination of the

ultimate question of disability is for [the Commissioner], not for the doctors or the courts.”);

Brown, 71 F. Supp. 2d at 31 (citing Richardson, 402 U.S. at 399) (same).

       Plaintiff’s only potentially viable shot at the RFC is the ALJ’s inclusion of a ten-pound

lifting limit in the RFC, without including that limit in the second VE’s hypothetical, and despite

the first VE’s testimony that a ten-pound lifting limit would preclude light (but not sedentary)

work. I find that any such error is harmless because all of the jobs opined to by the second VE,

on which the ALJ relied, are at the sedentary exertional level, where lifting is limited to ten

pounds. Beaudet v. Colvin, No. CA 14-112 S, 2015 WL 5510915, at *11 (D.R.I. Sept. 16, 2015)

(“If the likely outcome on remand is clear and the same as that reached by the ALJ, the error is

harmless and the court may uphold the denial of benefits.”) (citing Ward v. Apfel, No. 98-168-B,

1999 WL 1995199, at *3 (D. Me. June 2, 1999)).

       Plaintiff also argues that the ALJ did not conform to the Appeals Council’s remand. This

argument should be rejected not only because it appears to the Court to have no foundation, but

also because the Appeals Council itself was asked to and did review the ALJ’s decision. Torres

Montero v. Sec’y of Health & Human Servs., 959 F.2d 230, 1992 WL 63331, at *1 (1st Cir.

1992) (unpublished table decision) (per curiam) (“Claimant’s complaints about the ALJ’s alleged

failure to comply with the Appeals Council’s remand order are particularly unpersuasive in light

of the fact that the Appeals Council denied the claimant’s request for review of the new

decision.”).

       Nor should the Court linger over Plaintiff’s argument that the credibility of the ALJ’s

finding that Plaintiff is not capable of prior work yet can do light work with additional

limitations is undermined by his prior work as a cook. The VE specifically testified that




                                                 13
Plaintiff’s prior work as a short-order cook was “semiskilled” and “light by the DOT, but

medium as performed;” the VE also specifically opined that it (along with other prior work)

would be ruled out by the physical and mental limitations in the ALJ’s hypothetical. Tr. 63-64,

67. Therefore, the ALJ’s finding that Plaintiff could not perform prior work and her finding that

Plaintiff retains the RFC to perform light work with additional physical and mental limitations do

not clash. Put differently, there is no inconsistency that might call into issue the ALJ’s

decisional approach.

        Finally, Plaintiff’s Listing argument does not justify remand. For starters, it is his burden

to prove the existence of an impairment that meets or equals any Listing. Dudley, 816 F.2d at

793 (“The burden to demonstrate the existence of such an impairment rests with the claimant.”)

(citing Goodermote v. Sec’y of Health & Human Servs., 690 F.2d 5, 6-7 (1st Cir. 1982); Pelletier

v. Sec’y of Health, Educ. and Welfare, 525 F.2d 158, 160 (1st Cir. 1975)). To sustain this

burden, Plaintiff relies only on a non-acceptable medical source,3 Ms. Pisaturo, whose treating

record (a one-page letter describing therapy based on Plaintiff’s subjective statements) does not

indicate that she relied on any testing or other clinical or diagnostic techniques. Plaintiff argues

that Ms. Pisaturo’s PRT is the only one of record, but this is not accurate in that both the expert

SSA psychologists completed PRT opinions. Further, as psychologists, they have the credentials

to opine to the existence of the impairments reflected on the PRT, while Ms. Pisaturo does not.

SSR 06-3p, 2006 WL 2329939, at *2 (Aug. 9, 2006).

        Although Ms. Pisaturo’s opinions are not entitled to controlling weight, 20 C.F.R. §

404.1527(c)(2), the ALJ carefully considered them and correctly found that they diverge

dramatically from the balance of the medical record, which reflects “routine and conservative


3
 Only an “acceptable medical source” can opine on whether a claimant has a “medically determinable impairment.”
SSR 06-3p, 2006 WL 2329939, at *2 (Aug. 9, 2006); see 20 C.F.R. § 404.1513.


                                                      14
[mental health] treatment.” Tr. 23. Two examples suffice to make the point. First Ms. Pisaturo

opined that Plaintiff has had three “episodes of decompensation, each of extended duration.” Tr.

464. This is simply wrong. There are no episodes of decompensation in the medical record, as

both of the expert psychologists who examined the record concluded. Tr. 110, 125. Second, Ms.

Pisaturo opined to cognitive functional impairments based on “organic mental disorders.” Tr.

454. Yet, Dr. Sparadeo, who is a neuropsychologist and who relied on testing and other clinical

methods, found Plaintiff’s cognitive function to be normal. Tr. 352; see Tr. 356 (Dr. Updegrove

notes that Dr. Sparadeo’s testing resulted in conclusion that cognitive testing results normal). I

find no error in the ALJ’s reasons for rejecting these seriously flawed opinions.

         B.       Sit/Stand Option

         The Court, not Plaintiff, raised the question whether the ALJ erred in rejecting the

opinion of the treating orthopedist (Dr. Updegrove), confirmed by the opinion of the examining

orthopedist (Dr. Blazar), that Plaintiff’s RFC should have included the limitation to jobs that

permit him to sit/stand at will. The first issue for consideration is whether Plaintiff has waived

this argument because he failed “to spell out the argument squarely and distinctly.” Alston v.

Apfel, 187 F.3d 621, 1999 WL 529516, at *1 (1st Cir. 1999) (unpublished table decision) (per

curiam). Here Plaintiff was plainly aware of the argument – on cross examination at the first

hearing, he asked the VE about the effect of a sit/stand-at-will option and the VE confirmed that

work would be available if the job was “set up that way.” Tr. 101. Otherwise, however, Plaintiff

did not spell out the argument at all – to the contrary, he simply mentioned the sit/stand option in

passing4 but did not incorporate it into any of the arguments he did develop; nor did he ask the


4
 The entirety of Plaintiff’s mention of the sit/stand option in his brief is embedded in his argument that the ALJ
erred in ignoring his subjective statements about his own limitations. It consists of the following: “[o]n cross
examination, Plaintiff’s counsel was able to get the VE to concede that if the Plaintiff had to lie down for an hour a
day or had to sit and stand as tolerated, not in accordance with their job, then the Plaintiff would be unable to find


                                                          15
medical expert at the hearing any questions about it. See United States v. Zannino, 895 F.2d 1,

17 (1st Cir. 1990) (“It is not enough merely to mention a possible argument in the most skeletal

way, leaving the court to do counsel’s work, create the ossature for the argument, and put flesh

on its bones.”).

         It is clear that, in this instance, the “ossature” was created by the Court’s request for

supplemental briefing, not by Plaintiff. Yet, it is Plaintiff who knows best the issues that are at

the core of his claim. He waived this argument, opting instead to raise other matters, such as his

mental health impairments. Accordingly, I recommend that the Court ignore this issue, deeming

it to be waived.

         While my recommendation is that Plaintiff’s waiver should end the matter, mindful that

the District Court may disagree, I briefly consider the merits of the question.

         The difficulty facing the Court is that the ALJ rejected an opinion of a treating source she

had otherwise found entitled to significant weight based on a specific “good reason” – “it is not

specifically defined.” Tr. 23. It is difficult to conclude that this “good reason” is not error in the

face of the reality that the first VE found the sit/stand option, as presented in “the facts in the

case record,” SSR 96-9p, 1996 WL 374185, at *7, to be sufficiently defined as to permit an

opinion regarding the erosion of the job base. Tr. 99-100; see Huertas v. Astrue, 844 F. Supp. 2d

197, 204 (D. Mass. 2012) (sit/stand option that implies at-will frequency sufficiently specific for

hypothetical to vocational expert); Kennison v. Soc. Sec. Admin. Comm’r, No. 1:10-cv-00113-

JAW, 2011 WL 1130887, at *3 (D. Me. Mar. 25, 2011) (at-will sit/stand option meets specificity

requirement of SSR 96-9p). The Court is mindful that the SSA non-examining experts noted the



substantial gainful employment.” ECF No. 18-1 at 9. As to the sit/stand option, this statement is inaccurate – the
VE actually testified that a sit/stand limitation would leave work available that Plaintiff could do. Apart from this
sentence, Plaintiff does not mention the sit/stand option.


                                                          16
Updegrove opinion with approval, deployed their expertise to interpret it in terms of functional

limitations in the Social Security context (as opposed to the worker’s compensation context in

which Dr. Updegrove was opining) and did not include a sit/stand option in their RFC opinions.

Relatedly, Dr. Kaplan testified that Plaintiff was “fortunate” in that his injuries did not result in

displacement and that soft tissue injuries should be resolved. The ALJ could have resolved the

inconsistency among these opinions to find that the sit/stand option opined to by an otherwise

reliable treating source was not a necessary element of an RFC formulated under the Act.

Taylor, 2016 WL 6778214, at *5 (“[T]he resolution of conflicts in the evidence and the

determination of the ultimate question of disability is for [the Commissioner], not for the doctors

or the courts.”). However, she did not. Instead, her only “good reason” was the sit/stand

option’s lack of specific definition. Tr. 23.

       To shore up the ALJ’s analysis, the Commissioner points to the ALJ’s reliance on the

medical expert, Dr. Kaplan. That does not solve the problem: the ALJ did not reject Dr.

Updegrove because of an inconsistency with Dr. Kaplan. Indeed, both appear to agree that

Plaintiff is capable of work. Nevertheless, as the Appeals Council found, Dr. Kaplan did not

testify regarding Plaintiff’s RFC.

       At bottom, however, if the ALJ erred, I find that Plaintiff has failed to sustain his burden

of establishing that the error inflicted prejudice. Shinseki v. Sanders, 556 U.S. 396, 409 (2009);

see Sasen v. Spencer, 879 F.3d 354, 366 (1st Cir. 2018) (“The party challenging the agency’s

determination [here Plaintiff] bears the burden of showing that a particular error was

prejudicial.”). The first VE testified that the unskilled sedentary jobs identified (including hand

packager and assembler) would be subject to an erosion percentage of 60% if a sit/stand option




                                                  17
was added.5 Tr. 99-100. This percentage can be applied to the second VE’s aggregate identified

jobs (between 78,000 to 88,000 nationwide), which also included hand packager and assembler,6

yielding between 31,200 to 35,000 jobs available. Tr. 67-68. It is well settled that this amounts

to more than what is considered a “significant number in the national economy.” See Dashnaw

v. Astrue, Civil No. 10-cv-456-SM, 2011 WL 5040708, at *6 (D.N.H. Oct. 24, 2011) (“The

vocational expert testified that more than 30,000 positions exist in the national economy for the

three sedentary jobs identified by the ALJ. That is a ‘significant number’ of jobs in the national

economy.”) (citing Vining v. Sec’y of Health & Human Servs., 720 F. Supp. 2d 126, 137 (D.

Me. 2010) (collecting cases and concluding that “numbers of jobs in the ballpark of 10,000 to

11,000 nationwide have been held ‘significant’”)). Remand is not necessary if correction of the

error would be no more than an empty exercise. See Hatt v. Soc. Sec. Admin. Comm’r, No.

1:13-cv-335-NT, 2014 WL 4411600, at *6 (D. Me. Sept. 5, 2014) (citing Ward v. Comm’r of

Soc. Sec., 211 F.3d 652 (1st Cir. 2000); Day v. Astrue, No. 1:12-cv-141-DBH, 2012 WL

6913439, at *10 (D. Me. Dec. 30, 2012)). With a claimant who was found capable of work by

every opining expert (except the therapist who lacked the expertise and clinical foundation for

her opinion), I find that any error is harmless and that Plaintiff has not sustained his burden of

demonstrating that the ALJ’s rejection of the sit/stand option caused him prejudice.




5
  This percentage is consistent with the erosion percentage for unskilled sedentary work found in sit-stand option
cases in this Circuit. See Lobov v. Colvin, Civil No. 12-40168-TSH, 2014 WL 3386567, at *5 (D. Mass. June 23,
2014) (VE found sedentary positions reduced by 50% to accommodate sit/stand option); Clark v. Astrue, No. 2:11-
cv-373-DBH, 2012 WL 2913700, at *4 (D. Me. June 28, 2012) (VE found at least 50% of unskilled sedentary work
remains after erosion due to need for sit/stand option).
6
  The DOT numbers used as examples or illustrations by the second VE differ from those mentioned by the first VE.
However, there is no suggestion that the broad categories (hand packager and assembler) are not sufficiently
analogous to apply the percentage opined to by the first VE to the jobs identified by the second VE. See Lobov,
2014 WL 3386567, at *5; Clark, 2012 WL 2913700, at *4. Importantly, Plaintiff, who bears the burden on this
issue, has not pointed to any reason why the first VE’s erosion percentage could not apply to the second VE’s
opinion regarding available work.


                                                        18
       With this merits analysis in mind, the last question for the Court is whether this is a

moment where the Court’s “review of the record suggests that justice requires” that the issue be

raised sua sponte despite Plaintiff’s waiver. Silva v. Colvin, No. CA 14-301 S, 2015 WL

5023096, at *13 (D.R.I. Aug. 24, 2015). In light of my finding that any error is harmless, I also

find that this is not such a circumstance. That is, I do not find that justice requires that the Court

ignore Plaintiff’s waiver and raise the issue sua sponte.

       In conclusion, I recommend that the Court find that Plaintiff has waived any argument he

might have had based on the omission of the sit/stand option. Alternatively, I recommend that

the Court find harmless the potential error committed by the ALJ in rejecting the sit/stand option

for a reason that does not stand up to scrutiny. Either way, I recommend that the ALJ’s holding

that Plaintiff was not disabled be affirmed.

VI.    Conclusion

       Based on the foregoing analysis, I recommend that Plaintiff’s Motion to Reverse the

Defendant’s Final Decision without a Remand for Rehearing or in the Alternative Reverse with a

Remand for Rehearing (ECF No. 18) be DENIED and Defendant’s Motion for an Order

Affirming the Decision of the Commissioner (ECF No. 20) be GRANTED.

       Any objection to this report and recommendation must be specific and must be served

and filed with the Clerk of the Court within fourteen (14) days after its service on the objecting

party. See Fed. R. Civ. P. 72(b)(2); DRI LR Cv 72(d). Failure to file specific objections in a

timely manner constitutes waiver of the right to review by the district judge and the right to

appeal the Court’s decision. See United States v. Lugo Guerrero, 524 F.3d 5, 14 (1st Cir. 2008);

Park Motor Mart, Inc. v. Ford Motor Co., 616 F.2d 603, 605 (1st Cir. 1980).




                                                  19
/s/ Patricia A. Sullivan
PATRICIA A. SULLIVAN
United States Magistrate Judge
October 12, 2018




                                 20
